Citation Nr: 0200270	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had Army active service from August 1982 to 
August 1985.  He had subsequent, unverified periods as an 
Army Reservist (and clarification of the dates and nature of 
those Army Reserve periods will be addressed herein in this 
REMAND).  

Historically, by an October 1992 rating decision (and 
confirmed in a December 1992 rating decision), service 
connection was denied for a back disability.  After appellant 
was provided notification of that rating decision, he did not 
file a timely Notice of Disagreement therewith.  That October 
1992 rating decision (as confirmed in a December 1992 rating 
decision) represents the last final decision with regards to 
the service connection issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a subsequent rating decision 
by the Montgomery, Alabama, Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the back service connection claim.  A 
December 1998 RO hearing was held.  In August 2000, the Board 
remanded the case to the RO for additional evidentiary 
development.  


REMAND

Appellant contends, in essence, that his back disability had 
its onset during active service or alternatively, that it was 
incurred in or aggravated by subsequent Army Reserve duty for 
training (DUTRA).  The service records indicate that he was a 
petroleum supply specialist.  The service medical records 
indicate that in March 1985, he had recent low back pain 
complaints after reportedly moving "B5" gallon drums; and 
clinical findings included back muscle spasms.  Later that 
month, he had mid-lower back pain on palpation and mechanical 
low back pain was assessed.  Pain in the kidney area and 
gonorrhea were also clinically reported at that time.  In 
April 1985, he declined a service separation examination.  In 
a February 1992 initial application for VA disability 
benefits, appellant claimed that during service, he had 
sustained a back injury after large containers of "JP4" 
burst; and that in 1988, an old back injury had been detected 
at an Army hospital.  

Private clinical records indicated that in May 1987, 
appellant had reportedly sustained low back discomfort in a 
motor vehicular accident three weeks earlier after a tire 
blew on his car; that x-rays were within normal limits; and 
that low back strain was assessed.  A May 1987 x-ray report 
revealed that T12 had small "riblets" as an "incidental" 
finding; that although vertebral height of anterior margins 
in some lower thoracic vertebral bodies was not as high as 
those proximally, this was noted as appearing to be a normal 
anatomical variation and not typical for a fracture; and the 
radiographic impression was normal lumbar spine.  In June 
1987, he reportedly hit the left side of his back playing 
basketball.  On March 1, 1988, he reported having low back 
pain after lifting at work; clinical findings included back 
muscle spasms; and musculoskeletal low back pain was 
assessed.  On March 9, 1988, he reported having fallen at 
work while restraining a client in which appellant's foot 
slipped, causing him to fall forward; and lumbosacral strain 
was assessed.  On March 14, 1988, appellant reportedly had 
aggravated his back while moving equipment the previous week.  
On March 21, 1988, it was noted that he had a workers 
compensation injury to the back; that he had participated in 
Army Reserve field exercises; that symptoms were aggravated 
by moving equipment; and that light duty, continued 
medication, and physical therapy were recommended.  

A March 1992 VA examination report included clinical findings 
of L3-L4 tenderness; x-rays of the lumbosacral spine were 
normal; and low back pain was diagnosed.  A June 13, 1988 x-
ray report (apparently during unverified period of Army 
Reserve DUTRA) revealed anterior wedging of T11-T12 and a 
normal lumbosacral spine.  Apparently during that same DUTRA 
period, a June 20, 1988 clinical record reported a history of 
a work-related March 1988 back injury with back pain that had 
resolved, prior to his recent performing "grass drills" and 
awakening the next day with back pain.  Lumbar tenderness was 
clinically noted; x-rays were interpreted as showing an old 
T12 compression fracture; and mechanical low back pain was 
assessed.  Based on said evidence, the October 1992 rating 
decision (and confirmed in a December 1992 rating decision) 
denied service connection for a back disability on the 
grounds that any in-service back symptoms were an acute 
condition and that a back disability was not incurred in or 
aggravated by service.  

In the Board's August 14, 2000 remand, it was pointed out 
that certain records indicated that appellant had experienced 
back symptomatology during a June 1988 unverified period of 
Army Reserve DUTRA.  In said remand, the RO was directed, in 
part, to contact the State Adjutant General's Office and any 
other available source and request verification of the 
specific dates of his Army Reserve DUTRA including any active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) and obtain any additional Army Reserve medical 
records.  

In response to the RO's May 2000 Request for Information form 
(prior to said remand) that requested verification of any 
DUTRA and appellant's Army Reserve medical records, an August 
23, 2000 letter from the State Adjutant General's Office 
(received August 31, 2000) stated that "[b]ased on 
information furnished, we are unable to locate records on 
[appellant].  If you can furnish a service number or specific 
units and dates of service, we will be glad to research 
further."  Pursuant to said August 14, 2000 remand, an 
August 28, 2000 Request for Information form requesting said 
information was sent to the State Adjutant General's Office.  
However, neither of those May and August 2000 Request for 
Information forms that were sent to the State Adjutant 
General's Office furnished a service number or specific units 
and dates of DUTRA; and the evidentiary record does not 
indicate that the State Adjutant General's Office has 
undertaken any "further research" to verify DUTRA and 
obtain any available Army Reserve medical records, apparently 
because the RO failed to provide such information as 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although certain Army Reserve medical and personnel records 
have been received from appellant and, in August 2001, from 
the National Records Personnel Center (NPRC), said records do 
not include the exact dates of any ACDUTRA and INACDUTRA or 
provide verification thereof; and it is unclear whether any 
additional DUTRA medical records may be available 
particularly from the State Adjutant General's Office.  

Verification of the dates of appellant's Army Reserve DUTRA 
is particularly important in this case, since he has argued, 
in part, that his back disability was incurred in or 
aggravated by June 1988 DUTRA.  It should be pointed out that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  

It should also be pointed out that the VA recently 
promulgated amended regulations implementing the Veterans 
Claims Assistance Act of 2000.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There is a new provision, 
38 C.F.R. § 3.156(a) which redefines the definition of "new 
and material evidence."  It is noted, however, that this 
provision is applicable only for claims filed on or after 
August 29, 2001.  As such, that provision is not for 
application in this case.  Rather, consideration is under the 
definition in effect prior to that new provision being 
promulgated.  Other portions of the Veterans Claims 
Assistance Act of 2000, however, are for application to this 
appeal as pertinent.

The Veterans Claims Assistance Act of 2000 redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an effort to assist the RO, and in view of the contentions 
advanced, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

It is unclear whether the RO has adequately attempted to 
obtain any additional, available post-service medical records 
for the period between August 1985 service separation and the 
alleged work-related back injury in March 1988, such as any 
employment medical records/workers compensation claim 
records, or sought records pertaining to an alleged May 1987 
motor vehicular accident injury.  Such records might 
potentially be material in providing information concerning 
the onset and nature of appellant's back disability.  See 
also 38 C.F.R. § 3.159(c) (2001).  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  However, where a 
claimant is attempting to reopen a claim that was denied by a 
final rating decision, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); and 38 C.F.R. § 3.159(c) (2001).  Therefore, 
since the case is being herein remanded, in part, to obtain 
certain relevant records, after that development is 
undertaken and in the event that the RO determines that "new 
and material" evidence has been submitted to reopen the 
claim, the RO may then consider whether to arrange 
appropriate VA examination, such as an orthopedic 
examination, with medical opinion specifically addressing the 
etiology of any back disability that may be manifested.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department, National Personnel Records 
Center (NPRC), appellant's Army Reserve 
unit(s)/Office of the Adjutant General, 
or any other appropriate organization to 
obtain any additional Army Reserve 
medical and personnel records; and 
associate them with the claims folder.  
The measures undertaken should be 
specifically recorded (including 
providing the source any requested 
information necessary to conduct such 
search).  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  The 
appropriate organization should also 
provide written verification of the exact 
dates of each period of INACDUTRA and 
ACDUTRA for the record.

2.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers (particularly any additional, 
available post-service medical records 
for the period between August 1985 
service separation and the alleged work-
related back injury in March 1988, and 
any records pertaining to an alleged May 
1987 motor vehicular accident injury).  
He should also supply any Army Reserve 
medical and personnel records (not 
already of record) that he may have in 
his possession for association with the 
claims folder.  Any additional, available 
VA records should also be obtained.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

3.  The RO should attempt to obtain any 
relevant employment medical records, such 
as pre-employment/employment physical 
examinations reports/workers compensation 
claim records; and associate them with 
the claims folder.  The appellant is 
requested to provide pertinent 
information concerning the possible 
locations of any such pathology.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private clinical records to 
the VA.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2001).
5.  The RO should review all the 
additional evidence and consider whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
back disability.  
A.  If the RO denies the claim on the 
basis that new and material evidence has 
not been submitted, appellant should be 
provided a Supplemental Statement of the 
Case.  The Statement should include 
information regarding the prior denial 
and discuss the effect of the prior 
denial on the current claim.  
B.  If the RO considers the claim for 
service connection for a back disability 
reopened, appropriate development should 
be undertaken, such as the following: 
If it is deemed appropriate with 
consideration of the Veterans Claims 
Assistance Act of 2000 and 38 U.S.C.A. 
§ 5108, the RO should arrange an 
appropriate examination to determine the 
nature and etiology of any back 
disability that may be present.  All 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder and express an 
opinion as to whether it is at least as 
likely as not that appellant currently 
has a back disability that is causally or 
etiologically related to Regular Army 
service or Army Reserve DUTRA.  In other 
words, (a) did any currently manifested 
back disability have its onset during 
Regular Army service, within the one-year 
presumptive period after service, or 
during a period of Army Reserve INACDUTRA 
or ACDUTRA; and (b) if any back 
disability preexisted Army Reserve DUTRA, 
did it permanently increase in severity 
during any period of Army Reserve DUTRA 
beyond normal progression of the disease 
process?  The entire claims folder should 
be made available to and reviewed by the 
examiner prior to examination.  The 
report of examination should contain a 
sufficient rationale for medical 
conclusions rendered.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




